Orders and judgment reversed upon the law, with costs, and motion of plaintiff for judg*792ment on the pleadings denied, with ten dollars costs; the motion of defendant for judgment dismissing the complaint is granted, with costs, and judgment directed for the defendant. The prior action in the Municipal Court, resulting in a judgment for the plaintiff (appellant), and affirmed by the Appellate Term, was res adjudicata of the cause of action set forth in the complaint in this action, against the same party to that action, and is final and conclusive between the parties. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.